Citation Nr: 1115601	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  07-33 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for left knee chondromalacia, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for right knee chondromalacia, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to January 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2007, a statement of the case was issued in September 2007, and a substantive appeal was received in October 2007.  The Veteran withdrew a request for a Board hearing in November 2009.


FINDINGS OF FACT

1.  The service-connected low back disability does not result in forward flexion of the lumbar spine limited to 30; the low back disability does not result in incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.  

2.  The service-connected left knee disability does not result in limitation of flexion to 15 degrees or less, nor does it result in limitation of extension to 10 degrees or more; there is no lateral instability or recurrent subluxation. 

e.  The service-connected right knee disability does not result in limitation of flexion to 15 degrees or less, nor does it result in limitation of extension to 10 degrees or more; there is no lateral instability or recurrent subluxation. 



CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 20 percent for lumbar strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2007).

2.  The criteria for a disability rating in excess of 20 percent for left knee chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71, Diagnostic Codes 5257, 5260, 5621 (2010).

3.  The criteria for a disability rating in excess of 20 percent for right knee chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71, Diagnostic Codes 5257, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in June 2006.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also advised the Veteran of the manner of assigning disability ratings and effective dates. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006),

VA also has a duty to assist a claimant under the VCAA.  VA has obtained VA treatment records; assisted the Veteran in obtaining evidence; afforded the Veteran examinations in July 2006 and July 2007, obtaining information as to the severity of disabilities; and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  To the contrary, he indicated in August 2008 that he had no additional evidence to submit.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Analysis

The Veteran contends that higher ratings are warranted for his low back disability, left knee disability, and right knee disability.  Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains the rating schedule.

Lumbar strain

The rating criteria applicable to the Veteran's current claim for an increased rating for his low back disability provide as follows:

General Rating Formula for Diseases and Injuries of the Spine

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

30% Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

20% Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis...

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides as follows:

A 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

A 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Veteran's low back disability is currently rated as 20 percent disabling.  To warrant assignment of the next higher rating of 40 percent under the General Formula, there must be forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  To warrant assignment of the next higher rating of 40 percent under the Formula for Rating Intervertebral Disc Syndrome, there must be incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

The Veteran stated in May 2006 that he has problems with prolonged sitting, bending, and standing, and that he gets back pain that can last for a few days.  He also argued in April 2007 that he gets incapacitating episodes every 3 to 4 months that last from 7-14 days.  In October 2007, he indicated that he has incapacitating episodes twice a year that last at least a week in bed and another week before he can fully recover.  He points out that his medication has been increased.    

On VA examination in July 2006, the Veteran's thoracolumbar spine forward flexion was generally painless to 70 degrees, at which time the Veteran complained of discomfort.  Hyperextension was to about 10 degrees, and lateral flexion was to about 20 degrees bilaterally, with complaints of pain at the end of motion.  Rotation was 35 degrees bilaterally and generally painless.  The diagnosis was lumbar back pain syndrome, lumbar sprain; there was no evidence of neurological deficits.  

On VA examination in July 2007, flexion of the Veteran's lumbar spine was to 80 degrees with pain starting at 60 degrees and ending at 35 degrees.  With 3 repetitions, flexion was limited to 60 degrees.  Backward extension was to 25 degrees with mild pain.  Left and right lateral flexions were to 25 degrees with mild pain at 25 degrees.  Left and right lateral rotations were to 30 degrees with no pain elicited.  There was no additional limitation with 3 repetitions of each of these.  The examiner estimated that during flare-ups, there was probably limitation of forward flexion to 60 degrees due to pain, and that there was mild to moderate functional impairment during flare-ups.  The examiner indicated that the diagnosis was chronic low back strain.  There was no evidence of radiculopathy.

Based on each examination, the criteria for a higher rating based on limitation of motion are not met or nearly approximated.  The criteria require that forward flexion be limited to 30 degrees and the Veteran's forward flexion is to approximately 60 degrees considering the effects of pain and during flare-ups.  DeLuca.  Alternatively, the criteria require ankylosis of the entire thoracolumbar spine and there is clearly no evidence of ankylosis.  

The question of whether to rate the Veteran's lumbar strain under intervertebral disc syndrome based on incapacitating episodes has arisen, as the Veteran has stated in April 2007 that he has had incapacitating episodes every 3-4 months that would last from 7-14 days, and the examiner in July 2007 indicated that the Veteran has degenerative disc disease of his lumbar spine.  The rating criteria alternatively permit a 40 percent rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes when intervertebral disc syndrome is present if there are incapacitating episodes from it having a total duration of at least 4 weeks during the past 12 months.  However, there is no persuasive supporting evidence of incapacitating episodes having a total duration of at least 4 weeks during the previous 12 months.  There are no medical records show the Veteran has had acute signs and symptoms due to intervertebral disc syndrome that require bedrest prescribed by a physician and treatment by a physician, and this is required under the rating criteria.  Treatment records have been reviewed, and they do not show this.  The Veteran notes in September 2007 that he has told doctors that he has had incapacitating episodes due to his back, but this is not sufficient.  Under NOTE 1 to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, bedrest and treatment must be prescribed by a physician in order for a higher rating to be warranted.  There is no such evidence.  After reviewing the medical records in view of the regulatory criteria, the Board must conclude that the Veteran's statements regarding incapacitating episodes are not credible.

The Board stresses that the fact that the Veteran suffers impairment due to his low back disability is not disputed.  However, the Board is bound by the regulatory rating criteria, and for the reasons explained above, the preponderance of the evidence is against assignment of a rating in excess of 20 percent at any time during the period contemplated by this appeal.  Should the low back disability increase in severity in the future, the Veteran may always advance a new claim for an increased rating. 

Knees

The Veteran appeals the RO's October 2006 decision denying ratings greater than 20 percent for each knee.  He argued in October 2007 that they are worse and weak, that they pop and hurt, and that he takes pain medication for them.  

The RO has rated each of the chondromalacia of each of the Veteran's knees as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257, which is for recurrent subluxation or lateral instability.  However, the Veteran's service-connected knee disorder is chondromalacia of each knee.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).  The Board finds that the Veteran's chondromalacia disability is most analogous to Diagnostic Code 5014, for osteomalacia.  Osteomalacia is rated on limitation of motion of affected parts, as arthritis, degenerative.

Under Diagnostic Code 5260, leg flexion limited to 60 degrees warrants a noncompensable rating.  Leg flexion limited to 45 degrees warrants a 10 percent rating.  Leg flexion limited to 30 degrees warrants a 20 percent rating.  Leg flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, leg extension limited to 5 degrees warrants a noncompensable rating.  Leg extension limited to 10 degrees warrants a 10 percent rating.  Leg extension limited to 15 degrees warrants a 20 percent rating.  Leg extension limited to 20 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Under Diagnostic Code 5257, other knee impairment with slight recurrent subluxation or lateral instability warrants a 10 percent rating.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

A knee disability can be rated for both limitation of leg flexion under Diagnostic Code 5260 and limitation of leg extension under Diagnostic Code 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  Here, a 30 percent rating is not warranted under Diagnostic Code 5260 because the Veteran does not have limitation of flexion of either knee to 15 degrees.  The examination in July 2006 showed flexion to 110 degrees for each knee and the examination in July 2007 showed flexion to 140 degrees with pain starting at 110 degrees for the left knee and at 120 degrees for the right knee and ending at 90 degrees for each knee.  With 3 repetitive flexions of each knee, limitation of flexion was to 125 degrees.  A 30 percent rating is not warranted under Diagnostic Code 5261 because the Veteran does not have extension limited to 20 degrees.  Instead, his extension was to 4 degrees in July 2006 and in July 2007, it was to 0 degrees.  Moreover, there is no basis for assigning separate compensable ratings for either knee based on limitation of flexion and extension because there is no showing of compensable limitation of motion for either knee under Codes 5260 and 5261.

In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee.  See VAOPGCPREC 23-97.  However, there is no persuasive evidence of recurrent subluxation or lateral instability of either knee.  The examination in July 2006 showed no lateral or posterior instability, and both knees were stable on examination in July 2007.  

Under the applicable rating criteria, the preponderance of the evidence is against entitlement to a rating in excess of 20 percent for either knee.  Moreover, the disability picture presented does not more nearly approximate the criteria for a higher rating for either knee at this time.  

Extraschedular consideration

The Board also recognizes that the Veteran and the record may be understood to suggest impact of the service-connected disability on the Veteran's work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of the low back and knee disabilities.  For these reasons, referral for extraschedular consideration is not warranted.



ORDER

A disability rating in excess of 20 percent for lumbar strain is not warranted.  
A disability rating in excess of 20 percent for left knee chondromalacia is not warranted.  A disability rating in excess of 20 percent for right knee chondromalacia is not warranted.  The appeal is denied as to all issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


